329 Mass. 332 (1952)
108 N.E.2d 558
ALEX N. MOODIE & another
vs.
BERTLEY C. JENKS & another.
Supreme Judicial Court of Massachusetts, Hampden.
September 18, 1952.
October 30, 1952.
Present: QUA, C.J., LUMMUS, RONAN, WILKINS, & WILLIAMS, JJ.
Raymond J. Rosa, for the defendants, submitted a brief.
Charles V. Ryan, (Charles V. Ryan, Jr., with him,) for the plaintiffs.
WILKINS, J.
The defendants are abutting landowners to the south of the plaintiffs. Pursuant to the prayers of the bill of complaint the defendants were ordered to remove a fence and were enjoined from trespassing on the plaintiffs' land. Findings of fact and an order for decree were filed on December 6, 1951. The final decree was entered on December 11, 1951, and on December 27, 1951, the defendants appealed "from the findings and order of the court." There was no appeal from the final decree. An appeal does not lie from the findings and the order for decree. Gulesian v. Newton Trust Co. 302 Mass. 369, 372.
Upon the merits, no ground for reversal appears. The evidence is not reported. The brief findings support the general conclusion. One other matter perhaps should be mentioned. The decree contains a description of the plaintiffs' real estate, which consists of two parcels. In the decree the northern boundary of one parcel has been revised in a trifling respect so as to correct an inconsistency in the description alleged in the bill. This is of no substantial *333 importance, however, because the suit relates to a dispute as to the southern boundaries of both parcels which are not affected by the revision.
Appeal dismissed.